Case 1:21-cv-00057-AMD-RLM Document 15 Filed 08/25/21 Page 1 of 6 PageID #: 134




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------   X

                                                                   :
 EUGENE SCALIA, Secretary of Labor,
 United States Department of Labor                                 :
                                                                   :   MEMORANDUM DECISION AND
                                                                       ORDER
                                         Plaintiff,                :
                                                                       21-CV-00057 (AMD) (RLM)
                                                                   :
                             – against –
                                                                   :
 CE SECURITY LLC, CONCORD LIMOUSINE 1                              :
 LLC, and ALEXANDER GAVRILOV, as an
 individual,                                                       :
                                                                   :
                                          Defendants.              :
 ---------------------------------------------------------------   X
 ANN M. DONNELLY, United States District Judge:

          On January 5, 2021 the plaintiff filed a complaint against the defendants for alleged

 violations of the Fair Labor Standards Act (“FLSA”). On February 17, 2021, the defendants

 moved to compel arbitration based on agreements that they, the defendants, had with certain

 other individuals. For the reasons explained below, I deny the defendants’ motion to compel

 arbitration.

                                                 BACKGROUND

          On January 5, 2021, the plaintiff sued the defendants pursuant to Sections 16(c) and 17 of

 the FLSA for failing to pay overtime, and for failing to maintain adequate and accurate records,

 in violation Sections 7(a) and 15(a)(2), as well as Sections 11(c) and 15(a)(5), of the FLSA,

 respectively. (ECF No. 1 at 1, 12-13.) The plaintiff seeks to recover back wages and liquidated

 damages, to enjoin acts and practices that violate the FLSA, and to obtain other appropriate

 relief. (Id. at 1.)
Case 1:21-cv-00057-AMD-RLM Document 15 Filed 08/25/21 Page 2 of 6 PageID #: 135




        According to the complaint, the defendantsʊtwo New York companies and the

 individual who effectively owns and controls both companies, (id. at 3-4)ʊcollectively provide

 “spotholding” services for the Consolidated Edison Company of New York, Inc. (“Con Ed”), (id.

 at 1). Spotholders drive to ConEd worksites around New York City and put cones in parking

 spaces and other locations “to make and maintain space” for ConEd’s work activities. (Id.)

        The complaint alleges that for at least the past three years, the defendants “purposely and

 actively attempted to misclassify their spotholder employees as independent contractors” to

 avoid the FLSA and the obligation to pay required overtime premiums. (Id. at 2.) As a result,

 the defendants did not pay at least 292 current and former employees as required under the

 FLSA. (Id. at 11.) Nor did the defendants maintain adequate and accurate records of hours

 worked, as is required by the FLSA. (Id. at 2, 11-12.)

        On February 17, 2021, the defendants moved to compel arbitration of the plaintiff’s

 claims and to stay proceedings pending the arbitration. (ECF No. 11 at 1-2.) According to the

 defendants, the employees at issueʊwhom the defendants call independent contractorsʊ

 entered into the following “Con Edison Sub Contractors” agreement that requires arbitration for

 disputes like these:

        The location or venue of any dispute between [the defendant] Security and the [Con
        Edison] sub contractor will be in New York City, New York and the parties agree
        to submit such dispute for resolution to the American Arbitration Association
        (“AAA”). The parties waive submitting resolution of disputes between them to the
        Courts of New York or any other judicial system. The parties are limited to
        resolution of disputes between them only by the AAA.

 The defendants say that the plaintiff is bound by the agreement.

                                      LEGAL STANDARD

        Motions to compel arbitration are evaluated under a standard similar to the standard for

 summary judgment motions. Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)



                                                 2
Case 1:21-cv-00057-AMD-RLM Document 15 Filed 08/25/21 Page 3 of 6 PageID #: 136




 (quoting Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003)). The court must “consider

 all relevant admissible evidence” and “draw all reasonable inferences in favor of the non-moving

 party.” Faggiano v. CVS Pharm, Inc., 283 F.Supp.3d 33, 35 (E.D.N.Y. 2017). If a dispute’s

 arbitrability can be decided as a matter of law based on undisputed facts in the record, the court

 “may rule on the basis of that legal issue and ‘avoid the need for further court proceedings.’”

 Wachovia Bank, Nat’l Ass’n v. VCG Special Opp. Master Fund, Ltd., 661 F.3d 164, 171 (2d Cir.

 2011) (quoting Bensadoun, 316 F.3d at 175). The party “seeking to avoid arbitration generally

 bears the burden of showing the agreement to be inapplicable or invalid.” Harrington v. Atl.

 Sounding Co., Inc., 602 F.3d 113, 124 (2d Cir. 2010) (citing Green Tree Fin. Corp.-Ala. v.

 Randolph, 531 U.S. 79, 91-92 (2000)).

        The Federal Arbitration Act (“FAA”) covers arbitration provisions contained in

 employment contracts and arbitration agreements, including the one here. See Circuit City

 Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001); Sinnett v. Friendly Ice Cream Corp., 319 F.

 Supp. 2d 439, 443 (S.D.N.Y. 2004). The FAA provides that arbitration agreements “evidencing

 a transaction involving [interstate] commerce . . . shall be valid, irrevocable, and enforceable,

 save upon such grounds as exist at law or in equity for the revocation of any contract,” 9 U.S.C.

 § 2, and establishes a “liberal federal policy favoring arbitration agreements,” CompuCredit

 Corp. v. Greenwood, 565 U.S. 95, 98 (2012); see also Buckeye Check Cashing, Inc. v. Cardegna,

 546 U.S. 440, 443 (2006) (The FAA “embodies the national policy favoring arbitration and

 places arbitration agreements on equal footing with all other contracts.”).

        To determine under the FAA whether all or part of an action should be submitted to

 arbitration, the court should consider (1) whether the parties agreed to arbitrate, (2) the scope of

 the arbitration agreement, and (3) if federal statutory claims are asserted, whether Congress




                                                   3
Case 1:21-cv-00057-AMD-RLM Document 15 Filed 08/25/21 Page 4 of 6 PageID #: 137




 intended those claims to be nonarbitrable. JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163,

 169 (2d Cir. 2004). If some, but not all, of the claims in the case are arbitrable, the court must

 consider whether to stay the balance of the proceedings pending arbitration. Id.

                                           DISCUSSION

        The defendants argue that the existence of the arbitration agreement with the spotholders

 also binds the plaintiff. (ECF No. 11-3 at 8.) The plaintiff responds that it is “indisputably a

 non-party” to any such agreement. (ECF No. 12 at 3.)

        Although federal policy favors arbitration, “a party cannot be required to submit to

 arbitration any dispute which [it] has not agreed so to submit.” AT & T Techs., Inc. v. Commc’ns

 Workers of Am., 475 U.S. 643, 648 (1986). “Arbitration is strictly a matter of consent,” and

 courts may only compel arbitration of “only those disputes” “that the parties have agreed to

 submit” to arbitration. Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299 (2010)

 (internal quotation marks and citations omitted). The Supreme Court “ha[s] often observed that

 the [Federal] Arbitration Act requires courts rigorously to enforce arbitration agreements

 according to their terms, including terms that specify with whom the parties choose to arbitrate

 their disputes.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018) (internal quotation marks

 omitted) (citing Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013)).

        Nothing in the Con Edison Sub Contractors agreement covers the heads of government

 agencies, like the plaintiff. On the contrary, each agreement is between the defendant CE

 Security LLC and an individual spotholder. (ECF Nos. 11-2, 13-1.) Nor is there any merit to the

 defendant’s theory that the plaintiff is bound by an agreement that it did not negotiate or sign,

 because it “act[s] on behalf” of the spotholders. (ECF No. 11-3 at 6.) While a nonsignatory can

 be bound to an arbitration agreement under traditional principles of agency law, see MidOil USA,

 LLC v. Astra Project Fin. Pty Ltd., 594 F. App’x 48, 49 (2d Cir. 2015) (summary order),


                                                   4
Case 1:21-cv-00057-AMD-RLM Document 15 Filed 08/25/21 Page 5 of 6 PageID #: 138




 “[a]gency is the fiduciary relation which results from the manifestation of consent by one person

 to another that the other shall act on his behalf and subject to his control, and consent by the

 other so to act,” Merrill Lynch Inv. Managers v. Optibase, Ltd., 337 F.3d 125, 130 (2d Cir. 2003)

 (quoting Restatement (Second) of Agency § 1 (1958)). There is no evidence of a consensual

 agreement between the spotholders and the plaintiff.

        In EEOC v. Waffle House, Inc., 534 U.S. 279 (2002), the EEOC filed an enforcement

 action against an employer for violations of the Americans with Disabilities Act, id. at 283; the

 employer argued that the EEOC was bound by an arbitration agreement with the employees, but

 the Court held that the EEOC was “the master of its own case,” id. at 291. The Second Circuit,

 applying Waffle House, has observed that “agreements of private parties cannot frustrate the

 power of a federal agency to pursue the public’s interests in litigation.” Cohen v. Viray, 622

 F.3d 188, 195 (2d Cir. 2010). The same reasoning applies here. The FLSA authorizes the

 plaintiff to bring actions to recover “overtime compensation” and “liquidated damages,” 29

 U.S.C. § 216(c), and to enjoin unlawful practices that violate the FLSA, id. § 217, without

 requiring an employee’s consent. See, e.g., Tony and Susan Alamo Found. v. Sec’y of Labor,

 471 U.S. 290, 302 (1985) (“[T]he purposes of the [Fair Labor Standards] Act require that it be

 applied even to those who would decline its protections.”). Like the EEOC in Waffle House, the

 plaintiff is not party to the relevant arbitration agreements. (ECF Nos. 11-2, 13-1.) Also like the

 EEOC, which the Court found “may be seeking to vindicate a public interest, not simply provide

 make-whole relief for the employee,” Waffle House, 534 U.S. at 296, the plaintiff here “may still

 have interests independent of the aggrieved employee when seeking employee-specific relief,

 including deterring other employers from violating the FLSA and protecting complying




                                                   5
Case 1:21-cv-00057-AMD-RLM Document 15 Filed 08/25/21 Page 6 of 6 PageID #: 139




 employers from unfair wage competition with noncomplying employers.” Walsh v. Ariz.

 Logistics, 998 F.3d 393, 396 (9th Cir. 2021).

                                         CONCLUSION

        For these reasons, the defendants’ motion to compel arbitration is denied.



 SO ORDERED.

                                                       s/Ann M. Donnelly
                                                     ___________________________
                                                     ANN M. DONNELLY
                                                     United States District Judge


 Dated: Brooklyn, New York
        August 25, 2021




                                                 6
